Opinion filed October 13, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-11-00041-CV
                                       __________

                           CHARLES VAUGHN, Appellant

                                              V.

     BADGER ROTARY DRILLING, LLC D/B/A BADGER OILFIELD
                SERVICE & SUPPLY, Appellee


                           On Appeal from the 90th District Court

                                   Stephens County, Texas

                                 Trial Court Cause No. 30035


                           MEMORANDUM                 OPINION
       Charles Vaughn is the appellant in this appeal, and Badger Rotary Drilling, LLC d/b/a
Badger Oilfield Service & Supply is the appellee in this appeal. They have filed an “Agreed
Order of Dismissal with Prejudice.” We will treat this filing as a joint motion to dismiss the
appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, the parties state that they “have
reached a settlement to resolve this appeal and the underlying District Court case, Cause
No. 30035, filed in the 90th Judicial District Court, Stephens County, Texas.” They additionally
request this court to render an order dismissing the appeal and assessing costs against the parties
incurring them. Therefore, in accordance with the parties’ request, we dismiss the appeal.
       The joint motion to dismiss is granted, and the appeal is dismissed.




                                                            PER CURIAM

October 13, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2